Citation Nr: 0829546	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Lincoln, 
Nebraska, Regional Office (RO), of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran now suffers from bilateral hearing loss.

3.  Competent medical evidence has been presented that 
etiologically links the veteran's hearing loss of the left 
and right ears with his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's bilateral hearing loss was incurred in or caused by 
the veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

With respect to the issue now before the Board, the Board 
finds that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue before the Board 
given the favorable nature of the Board's decision with 
regard to that issue.  As such, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.

As noted above, the veteran has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2007), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In conjunction with his claim, the veteran submitted an 
audiological examination report that was accomplished in 
March 2006.  That examination indicated the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
65
60
LEFT
25
25
45
95
90

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Average puretone thresholds were 43 
decibels in the right ear and 54 decibels in the left ear.  A 
diagnosis of bilateral hearing loss was given.  The doctor of 
audiology further opined that the veteran's hearing loss 
began while the veteran was in service and was more likely 
caused by the duties he performed while in the US Air Force.  

Another examination was accomplished by a VA audiologist in 
July 2006.  That examination found that the veteran was 
suffering from bilateral hearing loss.  However, he 
attributed the hearing loss to the veteran's post-service 
occupations.  

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's in- service exposure to loud noise and a 
current hearing impairment.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  Moreover, if the veteran had "normal" 
hearing upon his discharge, but developed hearing loss 
measurably to the criteria stated in 38 C.F.R. § 3.385 
(2007), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connection for hearing loss will be granted.

The veteran's service medical records indicate that the 
veteran had "normal" hearing when he was discharged from 
service in 1959.  There are no other medical records 
available for the period extending from 1959 to 2006.  

In this instance the evidence shows that the veteran now 
suffers from bilateral hearing loss.  There are no service 
medical records showing any type of hearing loss during the 
veteran's service many years ago.  A VA examiner has opined 
that the veteran's current hearing loss was not related to 
his military service and a private doctor of audiology has 
concluded that the veteran's hearing loss began in and is the 
result of his military service.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); see also 38 C.F.R. § 3.102 (2007).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's bilateral 
hearing loss is result of his military service, and service 
connection is granted.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


